
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.22

FIRST AMENDMENT
TO THE
FOREST OIL CORPORATION AMENDED AND RESTATED
SALARY DEFERRAL COMPENSATION PLAN


        Effective as of December 31, 2005, Section 9 of the Forest Oil
Corporation Amended and Restated Salary Deferral Compensation Plan is hereby
amended by deleting Section 9 in its entirety and substituting it with the
following:

"9.    Claims Procedures.

        (a)    Presentation of Claim.    Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a "Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

        (b)    Notification of Decision.    The Committee shall consider a
Claimant's claim within ten (10) days of receipt of the claim and shall notify
the Claimant in writing:

        (i)    that the Claimant's requested determination has been made, and
that the claim has been allowed in full; or

        (ii)   that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant's requested determination, and such notice must set
forth in a manner reasonably believed to be understood by the Claimant:

        (A)  a specific reason or reasons the claim was denied;

        (B)  specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

        (C)  a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; and

        (D)  an explanation of the claim review procedure set forth below.

        (c)    Review of a Denied Claim.    Within sixty (60) days (180 days for
a Disability claim) after receiving a notice from the Committee that a claim has
been denied in whole or in part, a Claimant (or the Claimant's duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim. Thereafter, but not later than thirty (30) days after
the request for the review is filed, the Claimant (or the Claimant's duly
authorized representative):

        (i)    May, upon reasonable request and free of charge, have reasonable
access to, and copies of, all pertinent documents, records and other information
in the Company's possession;

        (ii)   will be informed of such other matters as the Committee deems
relevant.

The Committee shall conduct a full and fair review of the claim and the initial
adverse benefit determination and notify the Claimant in writing of its decision
within sixty (60) days (45 days for a Disability claim) after receipt of
Claimant's request for a review. In the case of an adverse benefit
determination, the notification shall set forth (1) the specific reason or
reasons for the adverse determination, (2) reference to the specific Plan
provisions on which the determination is based, (3) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access

--------------------------------------------------------------------------------



to, and copies of, all documents, records, and other information relevant to the
Claimant's claim for benefits, and (4) a statement describing the right to bring
an action under Section 502(a) of the Employee Retirement Income Security Act of
1974, as amended.

        (d)    Legal Action.    A Claimant's compliance with the foregoing
provisions of this Article 9 is a mandatory prerequisite to a Claimant's right
to commence any legal action with respect to any claim for benefits under this
Plan."

        IN WITNESS WHEREOF, the undersigned has caused this amendment to be
executed the 20th day of December, 2005.


 
FOREST OIL CORPORATION
 
By:
/s/  CYRUS D. MARTER IV      

--------------------------------------------------------------------------------

Cyrus D. Marter IV
Vice President, General Counsel & Secretary


2

--------------------------------------------------------------------------------





QuickLinks


FIRST AMENDMENT TO THE FOREST OIL CORPORATION AMENDED AND RESTATED SALARY
DEFERRAL COMPENSATION PLAN
